Case 3:18-cv-13124-MAS-DEA Document 83 Filed 02/26/21 Page 1 of 5 PagelD: 539

 

 

NOT FOR PUBLICATION
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

VANGUARD ENERGY
PARTNERS LLC,

Plaintiff, Civil Action No. 18-13124 (MAS) (DEA)

Vv.

MEMORANDUM OPINION

THE HANOVER INSURANCE
COMPANY,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant The Hanover Insurance Company’s
(“Hanover”) Motion for Default Judgment against Third-Party Defendants Jeffrey J. Mathie and
Cheryl Mathie (collectively, “the Mathies”). The Mathies did not enter an appearance in this matter
or file opposition to Hanover’s Motion. The Court has carefully considered Hanover’s submissions
and decides this matter without oral argument pursuant to Local Civil Rule 78.1. For the reasons
set forth below, Hanover’s Motion is denied without prejudice.

I. BACKGROUND

The facts of the underlying matter (the “Primary Case”) are set forth in the Court’s July 31,
2020 Memorandum Opinion (ECF No. 67) and will not be repeated in detail herein. In the Primary
Case, Vanguard Energy Partners sought judgment against Hanover based upon two bonds Hanover
issued and for which it acted as surety. (See generally Compl., ECF No. 1.) The bonds were issued
by Hanover on behalf of Patriot Solar Group, LLC, at the request of the Mathies. (Third-Party

Compl. ff 5-9, ECF No. 20.) In securing the bonds, the Mathies signed an Indemnity Agreement
Case 3:18-cv-13124-MAS-DEA Document 83 Filed 02/26/21 Page 2 of 5 PagelD: 540

in which the Mathies agreed to “exonerate, indemnify[,] and hold Hanover harmless from and
against all [losses]” pertaining to the issuance. (/d. ©] 6-9.) Based upon this Indemnity Agreement,
Hanover filed a Third-Party Complaint against the Mathies seeking a ruling that the Mathies would
be liable for any judgment against Hanover in the Primary Case. (See generally id.)

Hanover filed its Third-Party Complaint on May 23, 2019. id.) The Complaint identified
Hanover as a Massachusetts corporation and the Mathies as Michigan residents. (/d. { 1-2.) The
Complaint further provided a basis for subject-matter jurisdiction but did not provide a basis for
personal jurisdiction as to the Mathies. (/d. §© 3-4.)

On June 7, 2019, the Mathies were served with a copy of the Summons and the Third-Party
Complaint. (Certification Supp. Default J. {€ 8-9, ECF No. 66-1.) The Mathies did not respond to
the Complaint. (See id. © 10.) Consequently, on September 3, 2019, the Clerk of this Court issued
an Entry of Default against the Mathies for “failure to plead or otherwise defend.” (/d.) On October
7, 2019. after still having received no communication from the Mathies, this Court issued an order
directing the Mathies to respond to the Third-Party Complaint by October 31, 2019. (See id. 411.)
To date, the Mathies have not answered or otherwise responded to the Third-Party Complaint. (/d.
4 13.) As such, Hanover has moved for a Default Judgment. (Def. Mot. Default J., ECF No. 66.)
In its Certification in Support of its Motion for Default Judgment, Hanover again provides a basis
for subject-matter jurisdiction but does not provide a basis for personal jurisdiction. (Certification
Supp. Default J. 7 5-6, ECF No. 66-1.)

Il. LEGAL STANDARD

Federal Rule of Civil Procedure 55 sets forth the two-step process required to obtain a

default judgment. First, the clerk must enter a party’s default. Fed. R. Civ. P. 55(a). Next. a party

seeking default judgment may request default judgment from: (1) the clerk if its claim is fora sum

bd
Case 3:18-cv-13124-MAS-DEA Document 83 Filed 02/26/21 Page 3 of 5 PagelD: 541

certain or a sum that can be made by computation; or (2) from the court in all other cases. Fed. R.
Civ. P. 55{b). The court must consider three factors to determine whether entry of a default
judgment is appropriate: “(1} prejudice to the [moving party] if default is denied[;] (2) whether the
[non-moving party] appears to have a litigable defense[;] and (3) whether [the non-moving party’s]
delay is due to culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000)
(citing United States v. $55,318.05 in US. Currency, 728 F.2d 192, 195 (3d Cir. 1984)). The “entry
of a default judgment is left primarily to the discretion of the district court.” Hritz v. Woma Corp.,
732 F.2d 1178, 1180 (3d Cir. 1984).

Ii. DISCUSSION

Hanover argues that Default Judgment is appropriate in this case because the Mathies failed
to respond to the Third-Party Complaint and have otherwise been nonresponsive. (See generally
Certification Supp. Default J.) Procedurally, Hanover complied with the Federal Rules of Civil
Procedure by obtaining an Entry of Default against the Mathies (Fed. R. Civ. P. 55(a)), and by
filing its Motion for Default Judgment against the Mathies (Fed. R. Civ. P. 55(b)(2)). Hanover,
however, did not provide facts demonstrating that an exercise of personal jurisdiction over the
Mathies by this Court is proper.

This Court cannot grant Hanover’s Motion for Default Judgment if it does not have
personal jurisdiction over the Mathies. “The entry of default judgment is not a matter of right, but
rather a matter of discretion, which “is not without limits.’” Allaham v. Naddaf, 635 F. App’x 32,
36 (3d Cir. 2015) (citing Hritz, 732 F.2d at 1180-81). One such limit is the requirement that a
district court have personal jurisdiction over the defaulting defendant. See Mark iV Transp. &
Logistics v. Lightning Logistics, Inc., 705 F. App’x 103, 108 (3d Cir. 2017); see also Pars Tekstil

Sanayi Tic, A.S. v. Dynasty Designs, Inc., No. 08-1147, 2008 WL 3559607, at *1 (E.D. Pa. Aug.
Case 3:18-cv-13124-MAS-DEA Document 83 Filed 02/26/21 Page 4 of 5 PagelD: 542

13, 2008) (“A district court may not enter a default judgment unless it is satisfied that it has
personal jurisdiction over the defendant.”). “If the rendering court d[oes}] not have personal
jurisdiction, then the judgment [is] not merely erroneous; it never should have been entered in the
first place.” Budget Blinds, Inc. v. White, 536 F.3d 244, 259 (3d Cir. 2008).

“(I]n contrast to the general rule that personal jurisdiction is waivable, a court considering
a motion for a default judgment must sia sponte ensure that an exercise of personal jurisdiction
over each defaulting defendant is proper.” Mark IV, 705 F. App’x at 108 (alteration in original)
(quoting Allaham v. Naddaf, No. 13-3564, 2015 WL 3421464, at *3 (E.D. Pa. May 28, 2015)); see
also Prudential Ins. Co. of Am. v. Bramilett, No. 08-119, 2010 WL 2696459, at *1 (D.N.J. July 6,
2010) (“Before entering default judgment, the [c]ourt must address the threshold issue of whether
it has personal jurisdiction and subject matter jurisdiction over the parties.”). “*[T]he burden of
demonstrating the facts that establish personal jurisdiction,’ falls on the [moving party.]” Metcalfe
v. Renaissance Marine, inc., 566 F.3d 324, 330 (3d Cir. 2009) (alteration in original) (citation
omitted); see also Fed. R. Civ. P. 8({a)(1) (requiring a pleading that states a claim for relief to
provide “a short plain statement of the grounds for the court’s jurisdiction, unless the court already
has jurisdiction and the claim needs no new jurisdictional support”). “In the absence of an
evidentiary hearing, a plaintiff's complaint need only establish a prima facie case of personal
jurisdiction” for that burden to be met. See Allaham, 635 F. App’x at 36.

Here, Hanover did not carry its burden of demonstrating facts that establish personal
jurisdiction. In neither the Third-Party Complaint nor the Motion for Default Judgment did
Hanover offer a factual basis sufficient for this Court to exercise personal jurisdiction. (See

generally Third-Party Compl.; Def. Mot. Default J.)
Case 3:18-cv-13124-MAS-DEA Document 83 Filed 02/26/21 Page 5 of 5 PagelD: 543

In the Third-Party Complaint, Hanover identified the Mathies as citizens of Michigan.
(Third-Party Compl. { 2.) Yet, the Complaint offered no facts demonstrating how a New Jersey
Court could exercise personal jurisdiction over the Mathies, Michigan residents. (See generally
id.) Specifically, under the Complaint subheading “Jurisdiction and Venue,” Hanover offered a
basis for subject-matter jurisdiction and venue but was silent as to a basis for personal jurisdiction
over the Mathies. (/d. § 3-4.) In addition, no facts were offered anywhere else in the Complaint
suggesting a basis for personal jurisdiction. (See generally id.)

Similarly, Hanover failed to provide a basis for the exercise of personal jurisdiction in
support of its Motion for Default Judgment. (See generally Def. Mot. Default J.) The
accompanying Certification in Support of Entry of Default Judgment provided no facts
demonstrating that personal jurisdiction is proper over the Mathies. (See generally Certification
Supp. Default J.) The Court, therefore, cannot grant Hanover’s Motion for Default Judgment.

IV. CONCLUSION

For the reasons articulated above, Hanover’s Motion for Default Judgment is denied
without prejudice. The Court shall afford Hanover the opportunity to file a renewed motion for
default judgment, which must include the basis for the Court's exercise of personal jurisdiction as

to the Mathies.!

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

' The renewed motion must also include a legal brief pursuant to Local Civil Rule 7.1(d).
